Citation Nr: 1550494	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claim.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  Here, however, as the sole issue before the Board is being fully allowed herein, there remains no possible prejudice to the Veteran to allow another Veterans Law Judge to participate in his appeal.  Thus, the Board will proceed with the matter on appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) renders him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

The Veteran filed a claim for entitlement to PTSD that was received in December 2010.  In an April 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating effective December 15, 2010.  The RO noted that TDIU was to be "invited" and, as such, that a decision on entitlement to a TDIU would be deferred.  See April 2011 rating decision.  The Veteran's formal application for entitlement to a TDIU was received in April 2011.  

In this case, the Veteran is service-connected for several disabilities, namely PTSD; tinnitus; post-concussion syndrome; gastroesophageal reflux disease (GERD) with large hiatal hernia and grade A erosive esophagitis status post laparoscopic Nissen fundoplication; residuals of a right wrist fracture with x-ray evidence of associated degenerative joint disease; residuals of a right fifth finger facture; and bilateral hearing loss.  The Veteran's combined rating has been 80 percent as of December 15, 2010.  See e.g., May 2014 rating decision; see also 38 C.F.R. § 4.25.  Given the foregoing and the procedural history relevant to this claim, the Veteran has met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) for the entire period that is the subject of this appeal.  

In his April 2011 VA Form 21-8940, the Veteran listed PTSD, hearing loss and anxiety as the service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  He indicated that he last worked full time in 1996 and that 2003 was when his disability affected full-time employment.  No date regarding when he became too disabled to work was provided.  The Veteran listed working for U.S. Reports from 2009 to the present and indicated he had been fired from his last job because of his disability.  He had completed two years of college and had no other education or training before he became too disabled to work.  

In an April 2011 VA Form 21-4138, the Veteran reported that he had attempted to work in many fields (retail, construction, mechanic, professional) and that he had been fired or let go.  He indicated that he seemingly cannot keep his attitude under control and that because of his PTSD, anxiety and depression, he had not been happy or had much motivation.  The Veteran reported that he took medication to assist with his behaviors and was currently employed, but worked only a few hours per week.  He reported that he had applied for jobs and been turned down.  His current job was part time and that he was being threatened with being fired because of his attitude.  

In his July 2013 VA Form 9, the Veteran reported that he had not had gainful employment in 10 years; that he had not worked full time or been a W2 employee for 10 years; that every job he has had he had been terminated from due to his anger and social problems; and that he could not keep a job for more than a month.  In a statement from his representative, it was asserted that the Veteran was having significant issue maintaining composure in any setting.  See July 2014 In Lieu of VA Form 646.  

In July 2015, the Veteran testified that he had had one full-time job from 2003 to 2005 or 2004 and had not had any gainful employment at all in the last ten years.  He indicated that he had had part-time contract work, but had not worked full-time in approximately ten years.  He testified that he thought his PTSD was the reason for not being able to find and obtain gainful employment and that he previously did not understand how it contributed to his thought process.  He asserted that he did not know how to express himself before and that he worked for several companies as a contractor and was fired from all of them because people found him too intense; people did not like how he presented things or how he spoke about something, how he conveyed something, and the tone of his voice; and because he could not get along with anyone.  He testified that he could not relate to being in the civilian world and did not know how to adapt to that.  The Veteran indicated that he did not get along with coworkers and that it had been hard for him to remember things or do things that he was tasked to do such that his PTSD impaired him.  The Veteran testified that he had tried to find gainful employment and described going to interviews and thinking he had done well, but not getting the job.  He noted that his Veteran status helped him get into the door, but that he could not get through the door.  The Veteran indicated that he had tried to work as a contractor because he works best by himself (which is why he was able to do insurance auditing and things previously in the past because he could work by himself and not be around people, but even that did not help because he still got into confrontations).  The Veteran noted that his last part-time job was in December the year prior and that it lasted two weeks (as a bus boy at a restaurant).  The Veteran also testified that he had graduated from Boise State in May 2015 with an associate's degree in criminal justice and that he had looked for jobs, but was denied every single time because of his condition and testing.  He explained that he had tested at several facilities and he could not remember the crime scene or the details, which was a big component of being in law enforcement.  The Veteran indicated that he was going to school to occupy his time through vocational rehabilitation so that he has something to do and maintains hopefulness.  The Veteran's service dog accompanied him to the hearing, and the Veteran indicated that the dog helped him with his anxiety, stress, and remembering things.

In addition to the lay evidence of record, the evidence in this case includes VA records, including medical records, reports of VA examinations, and records associated with the Veteran's application for vocational rehabilitation; and reports from the Veteran's former employers.  There are several opinions regarding the Veteran's employability.

In a VA Form 21-4192, Mountain Commercial Specialists reported that the Veteran worked from May 18, 2006, to January 15, 2007, and that the work he performed related to insurance audits and surveys.  He was terminated due to poor performance/attitude.  In a VA Form 21-4192, Essential Insurance Services Inc., reported that the Veteran worked there from December 2007 to April 2009 doing insurance audits and that he had been terminated due to lack of work.  In a VA Form 21-4192, U.S. Reports indicated that the Veteran worked there from January 30, 2009, to July 22, 2011, but that he was not an employee of the company and was, instead, self-employed and that use of his services was made through a limited liability corporation (LLC).  

A June 2013 VA Form 28-1902b related to the Veteran's application for vocational rehabilitation benefits noted that the Veteran had a vocational impairment; that his service-connected disabilities materially contributed to his vocational impairment; that the Veteran had not overcome the effects of the impairment; that the Veteran had an employment handicap, which was serious; and that achievement of a vocational goal was not currently reasonably feasible.  In the eligibility and entitlement section, the Veteran's service-connected disabilities of PTSD, traumatic arthritis, tinnitus, traumatic brain injury (TBI) and GERD were listed; non-service connected conditions of personality disorder, dysthymic disorder, insomnia, headache and chest wall pain were listed.  It was noted that the Veteran had had multiple jobs in the last 10 years; that he had not been able to maintain any jobs due to altercations with clients or management; and that he reported interpersonal issues where he gets angry and cannot maintain professional attitude that would be appropriate with clients and mostly management.  It was noted that review of past testing indicated that the Veteran completed the WRAT test in 2007 (spelling, arithmetic, reading at the high school level); that it was recommended by a contractor that the Veteran obtain remediation for education; that during the course of three previous applications for vocational rehabilitation, the Veteran attended college and completed 35 credits with a grade point average of 1.9, which was well below the school's requirements; and that it was the counselor's opinion that low academics and high mental health symptoms may have contributed to the Veteran's lack of success in school.  It was noted that the Veteran was unemployed and had not maintained employment since 2007.  He had the skills, but could not get along with others long enough to keep jobs.  In terms of his serious employment handicap, it was noted that the Veteran had long standing treatment of PTSD and personality disorder; that the severity of the mental health symptoms had not reduced to the amount that facilitate maintenance of employment or interpersonal relationships; that the Veteran had withdrawn from society and had a criminal record of assault; and that he had a high school diploma with a few college credits.  It was the counselor's opinion that there was clear and convincing evidence to support a determination of no feasibility for a vocational goal and that there was no goal that could be determined at that time due to the severity of the Veteran's mental health condition.  It was noted that the Veteran was exhibiting mental health symptoms that precluded him from job seeking or education, and, at a minimum, determining a vocational goal.  Additional mental health treatment, as recommended by his treating physician, would be necessary to stabilize mental health symptoms and determine further vocational rehabilitation evaluation and planning.

The Veteran underwent a VA initial evaluation for PTSD examination in March 2011.  The examiner reported that the computerized records showed sporadic contact with mental health providers starting in 2007, with a more recent (three to six month) increase in frequency of contact.  Identified conditions included depression, dysthymia, anxiety, and most recently PTSD.  The Veteran was currently unemployed, having been fired from his parents' company due to attitude problems and being unable to get along with others.  The Veteran cited "bad attitude," irritability, anger and angry outbursts, distrust of people and paranoia as reasons for being unable to work effectively with other people.  The Veteran met the diagnostic criteria for PTSD and dysthymic disorder on Axis I, and personality disorder, not otherwise specified (NOS) on Axis II.  The examiner noted that there was considerable overlap of symptoms with these three disorders; that the presentation was complicated by the fact that the Veteran suffered a traumatic brain injury after exposure to the traumatic stressor; that the symptoms and manifestations of a personality disorder were likely to make it difficult for the Veteran to develop adequate coping mechanisms to deal with traumatic events or excessive stressors of any kind; and that personality disorder characteristics in this case show an effect on the Veteran's ability to manage or express emotions, maintain interpersonal relationships, and control his impulses.  Regarding the dysthymic disorder, the examiner stated that it was difficult to determine whether this began before or during the Veteran's military service, and there are several key symptoms that overlap with PTSD.  There was also some suggestion by history that the dysthymic and personality disorder symptoms may have appeared prior to his military service (e.g., he reported difficulty with mood and attitude in basic training).  The examiner concluded that the Veteran's PTSD did impact his ability to secure and maintain gainful employment when such employment will involve working closely with others.  

A VA neuropsychologist provided an opinion in September 2011 that any deterioration in functioning from April 2007 would not be related to mild traumatic brain injury during military service.  The natural course of mild traumatic brain injury is mild impairment in cognitive functioning with improvement to normal functioning within three months.  The Veteran's symptoms immediately following the head injury (brief loss of consciousness followed by intact neurological functioning) were consistent with mild head trauma without complications.  Neuropsychological examination after uncomplicated mild head trauma typically demonstrates acute reduction of memory efficiency, speed of thought process, and attention span and these symptoms typically resolve within three months (Dikmen, Machamer, & Tempkin 2001; Goldstein & Levin, 2001).  A meta-analysis of eight prospective controlled studies indicated that approximately 95 percent of patients were asymptomatic after a three month time period (Binder, Rohling, & Larrabee, 1997) and a meta-analysis of 11 controlled studies showed that 96 percent of patients were asymptomatic within three months with no significant residual reduction in cognition (Schretlen & Shapiro, 2003).  Additionally, there is no rationale for deterioration in functioning over time.  The consensus of literature indicates that persistent symptoms are related to anxiety and stress rather than neuropsychological impairment (Mittenberg & Strauman, 2000).  Patients underestimate the extent to which symptoms such as memory inefficiency, headache and emotionality were normally present prior to the injury, and misattribute their occurrence to head trauma.  The possibility of symptom embellishment should also be evaluated in cases that involve potential secondary gain.  The VA neuropsychologist reported that a link between the cognitive symptoms the Veteran reported in April 2007 and traumatic brain injury while in the military were not supported by assessment results in a 2007 VA examination.  Further, any reported increase in symptoms at this time would not be consistent with the natural course of recovery from mild traumatic brain injury.  As such, the currently reported cognitive symptoms are most likely caused by the Veteran's mental health condition and/or secondary gain issues. 

The examiner who conducted a September 2011 hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) provided an opinion that the veteran has a high frequency hearing loss with normal hearing in much of the speech range; that his tinnitus is intermittent and brief; that these disabilities will most likely have no effect on his ability to perform any type of gainful employment; and that these disabilities most likely will not interfere with his ability to be employed in both sedentary or labor intensive employment.  The Veteran underwent a VA general medical examination in October 2011.  It was the examiner's opinion that none of the Veteran's diagnosed service-connected conditions of GERD, right wrist disability, and right little finger disability negatively impacted his employability and that the Veteran was fully employable relative to these diagnoses.  

The Veteran underwent a VA review PTSD DBQ in November 2011.  Axis I diagnoses of PTSD and dysthymic disorder were made and the examiner indicated that it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis.  The examiner also noted that there were significant personality disorder characteristics that appeared transient, and may be exacerbations of PTSD and dysthymic symptoms.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner explained that although there was considerable overlap of symptoms for PTSD and dysthymic disorder, the symptoms that appear to impact occupational and social functioning most severely are more attributable to PTSD.  At the time of the examination, the Veteran stated that he had been working as an insurance contractor on a part-time basis.  He stated that he made his own schedule, but he had little motivation to work and had not been able to make much money recently as a result.  

An April 2013 VA psychiatry note documents that the Veteran reported difficulties with unemployment since the military and that he had been fired from a number of jobs.  He indicated he was let go as a barista after five days; that he worked as a personal trainer for six months but got bored so he quit; that he then worked as an insurance auditor but he got lots of complaints from his customers and was let go; and that he had also worked as a bouncer at a bar but was fired because of a personal conflict with the bartender.  

The Veteran underwent a VA review PTSD DBQ in May 2014, at which time it was noted that he had not been employed since his most recent mental health examination.  The examiner noted that the Veteran continued to experience symptoms that meet the DSM-5 criteria for a diagnosis of PTSD and that he experienced symptoms that meet the DSM-5 criteria for general personality disorder with narcissistic and antisocial traits, which is a continuation of the symptoms previously diagnosed as personality disorder NOS.  This examiner indicated that it was possible to differentiate what symptoms are attributable to each diagnosis.  More specifically, the examiner reported that intrusive memories; nightmares; flashbacks; physiological/emotional reactions to reminders of the trauma; avoidance of thoughts and feelings related to the traumatic event; avoiding external reminders of the stressful experience; inability to remember important parts of the traumatic experience; strong negative beliefs about self, others, or the world; strong negative feelings; hypervigilance, and exaggerated startle responses were symptoms associated with PTSD and that overstated expectations of especially favorable treatment or automatic compliance with his expectations, takes advantage of others to achieve his or her own ends, is unwilling to recognize or identify with the feelings and needs of others; arrogant, haughty behaviors or attitudes were symptoms associated with personality disorder.  Symptoms common to both PTSD and personality disorder included that the Veteran blames others for negative events and/or their consequences; lacks empathy and/or remorse; irritability and aggressiveness.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis because the symptoms of each disorder interact with and exacerbate symptoms of the other disorder and apportioning impairment to individual diagnoses would be mere speculation.  

In a December 2014 letter, Dr. K.K., a staff psychiatrist at the VA Medical Center in Boise, reported that he had been working with the Veteran since March 2014 regarding his combat-related PTSD, associated mood disorder and his cognitive difficulties related to his TBI diagnosis secondary to combat exposure (this may also represent an underlying attention-deficit hyperactivity disorder, but it is difficult to separate that from the effects blasts have on cognitive functioning).  Dr. K. reported that the Veteran had partially responded to the various medications tried (which were still being adjusted) and that he continued to benefit from the therapy he also receives, but would struggle with PTSD symptoms for the rest of his life.  

The Board finds that the preponderance of the evidence of record supports the claim for entitlement to a TDIU.  The Board acknowledges that the Veteran was working as a contractor for U.S. Reports until mid-July 2011 and that at the time of the November 2011 VA review PTSD DBQ he reported working part time as an insurance contractor.  It does not appear, however, that either of these employment opportunities were more than marginal employment.  In addition, the examiner who conducted the March 2011 VA examination concluded that the Veteran's PTSD impacted his ability to secure and maintain gainful employment when such employment will involve working closely with others.  The VA neuropsychologist determined in September 2011 that the cognitive symptoms reported by the Veteran were most likely caused by his mental health condition.  The examiner who conducted the November 2011 VA examination indicated that it was not possible to differentiate what symptoms are attributable to the Axis I diagnoses of PTSD and dysthymic disorder and that the symptoms that appeared to most severely impact the Veteran's occupational and social functioning are more attributable to PTSD.  Lastly, the examiner who conducted the May 2014 DBQ indicated that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis, namely PTSD and general personality disorder with narcissistic and antisocial traits, because the symptoms of each interacted with and exacerbated the symptoms of the other disorder and apportioning impairment to individual diagnoses would be mere speculation.  The Board has also given serious consideration to the evidence presented in the June 2013 vocational rehabilitation determination.  See VA Form 28-1902b.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted.

ORDER

Entitlement to a TDIU is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


